Citation Nr: 0508035	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a back disability.  

3.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for headaches.

5.  Entitlement to a compensable evaluation for the residuals 
of a simple fracture of the distal phalanx of the left index 
finger.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in San Juan, the Commonwealth of Puerto Rico.  

The Board notes that, in the Statement of the Case of March 
2003, the RO listed the issues to reopen the claim of service 
connection for a back disability, a psychiatric disorder, and 
headaches as that of entitlement to service connection.  The 
RO subsequently, in the Supplemental Statement of the Case of 
October 2003 listed only the issue involving the back as one 
for entitlement to service connection.  This occurred despite 
the fact that all three issues were handled as new and 
material issues when the RO issued its September 2002 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) has held that, in a matter such as this, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen the claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Therefore, the issues have been reclassified 
to those involving new and material and noted on the title 
page of this decision.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  Service connection for a back disability was denied by 
the Board in a February 1980 decision on the basis that the 
medical evidence did not etiologically link current 
complaints of a back disability with an acute back condition 
the veteran experienced while he was in service.  As such, 
service connection could not be granted.  

3.  The evidence received subsequent to the February 1980 
Board decision includes medical treatment records, VA medical 
records, and written statements made by the veteran.  This 
evidence is cumulative, and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

4.  Service connection for a psychiatric disorder was denied 
by the Board in a decision dated September 1968.  That 
decision found that the veteran was not treated for a mental 
disability while in service and that medical evidence did not 
link the disability with the veteran's military service or 
any incidents therein.  As such, service connection could not 
be granted.

5.  The evidence received subsequent to the September 1968 
Board decision includes medical treatment records, VA 
examination reports, and written statements made by the 
veteran.  This evidence is cumulative, and it is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

6.  Service connection for headaches was denied by the agency 
of original jurisdiction in an October 1994 decision on the 
basis that the veteran had not been diagnosed with a headache 
disorder while in service and no medical evidence linked the 
current complaints of headaches by the veteran to his 
military service.  

7.  The evidence received subsequent to the October 1994 
rating decision includes numerous statements made by the 
veteran along with VA and private medical records.  This 
evidence is cumulative, and it is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.

8.  The veteran's service medical records are negative for 
any findings of or treatment for any type hypertension.

9.  Competent medical evidence etiologically linking the 
current arterial hypertension with the veteran's military 
service or any incident therein has not been presented.

10.  The veteran's range of motion of the left index finger 
has been mildly affected and the fracture residuals have not 
affected his ability to function.  


CONCLUSIONS OF LAW

1.  Arterial hypertension was not incurred in or aggravated 
by the veteran's active military service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The September 1968 Board decision denying entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1968); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

3.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a psychiatric 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).

4.  The February 1980 Board decision denying entitlement to 
service connection for a back disorder is final.  38 U.S.C. § 
4004(b) (1976); 38 C.F.R. § 19.104 (1979); currently 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a back 
disorder has not been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (effective prior to August 29, 
2001).

6.  The October 1994 rating decision of the agency of 
original jurisdiction denying entitlement to service 
connection for headaches is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).  

7.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for headaches has 
not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (effective prior to August 29, 2001).

8.  The criteria for a compensable evaluation for the 
residuals of a simple fracture of the distal phalanx of the 
left index finger have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic 
Code 5225 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the appellant's claims addressed in this 
decision, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection and an increased evaluation by 
means of the discussions in the original rating decision, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC).  Specifically, in those documents, the 
appellant has been told that he needed to submit evidence 
supporting his assertions that he was actually suffering from 
a heart disability and that it was related to or caused by 
his military service and/or a service-connected disability.  
With respect to the increased evaluation issue, the veteran 
was told that he needed to show that his service-connected 
residuals of a simple fracture of the distal phalanx of the 
left index finger was more disabling than currently rated.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects that the veteran has undergone a 
recent physical examination to determine the nature and 
etiology of the claimed heart disorder.  Moreover, a medical 
examination was performed in order to determine the severity 
of his service-connected finger disability.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO asked the 
veteran for the names and addresses of the medical personnel 
who, over the years, provided treatment to him for his 
various disabilities.  Based on the information provided by 
the veteran to the RO, the RO has attempted to obtain the 
available medical treatment records.  Moreover, the veteran 
was given the opportunity to present evidence and testimony 
before an RO hearing officer and the Board.  It seems clear 
that the VA has given the veteran every opportunity to 
express his opinion with respect to his claim, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone 
examinations so that the VA would have a complete picture of 
the veteran's various disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  In 
reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
completeness of the VCAA notice requirement with regard to 
the issues discussed on appeal was harmless error.  In a 
letters to the veteran, dated April 2001 and July 2003, along 
with the SOC and the SSOC, the RO informed him of what 
information he needed to establish entitlement to service 
connection and for a compensable evaluation.  The veteran was 
further told that he should send to the RO information 
describing additional evidence or the evidence itself.  The 
letters satisfy the VCAA content-complying notice.  The 
claimant and his representative have been provided with every 
opportunity to submit evidence and argument in support of the 
veteran's claims and to respond to VA notices.  Therefore, to 
decide the issues addressed in this decision would not be 
prejudicial error to the claimant.  

In this case, although the VCAA notice letter (dated July 
2003) that was provided to the appellant does not contain the 
"fourth element" per se, the Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his service-connection and increased 
rating claim.  In particular, the RO asked the veteran to 
tell VA about any additional information or evidence that the 
veteran wanted VA to try and get for him and to send VA the 
evidence that was needed as soon as possible.  By various 
informational letters, an SOC, the SSOC, and the accompanying 
notice letters, VA satisfied the fourth element of the notice 
requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection and increased evaluations.  He 
has, by information letters, a rating decision, an SOC, and 
an SSOC, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  Thus, the Board finds that there has 
been no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Service Connection

The veteran has been diagnosed as suffering from arterial 
hypertension.  He asserts that this disability began in or 
was caused by his military service.  As such, he maintains 
that he should be granted VA compensation benefits for a 
heart disability.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Moreover, the Court has held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A review of the veteran's service medical records indicates 
that during the veteran's period of service, between January 
1953 to January 1955, the veteran did not complain of nor was 
he treated for any type of manifestations or symptoms 
indicative of a heart disability, to include hypertension.  
The record does not contain any medical records from the year 
after the veteran left the US Army showing treatment for or 
complaints of a heart condition.  In fact, the record is 
silent to any type of discussion, either complaints of or a 
diagnosis involving, a heart disability until March 2000.  At 
that time, the veteran claimed that he was suffering from 
high blood pressure, and he made that claim through the 
submission of a written, nonmedical statement.  

The veteran underwent a VA medical examination in August 
2001.  That examination was performed in order to determine 
whether the veteran was currently suffering from a heart 
disability and the etiology of any found condition.  During 
the interview phase of the examination, the veteran told the 
examiner that he was not diagnosed with arterial hypertension 
until 1995 - 40 years after his discharge from service.  
Despite the veteran's insinuations before and after the 
examination, the veteran did not tell the doctor that his 
heart condition began while he was in service.  Also, he did 
not assert that a private physician had opined that the 
current disability began in or was caused by military 
service.  

After the doctor examined the veteran, he diagnosed the 
veteran with hypertension.  He did not, however, link the 
veteran's heart disease with the veteran's military service.  
Moreover, he did not insinuate or opine that the found heart 
disability was related to any incident incurred by the 
veteran while he was in service, and he did not associate the 
disability with a service-connected disability.  

The record reflects that the RO has attempted to obtain 
copies of the veteran's post-service medical records.  
Despite letters being sent to the veteran's various doctors, 
the claims folder does not contain any records from the 
veteran's doctors that would confirm the veteran's 
assertions.  The Board acknowledges that there are a dearth 
of private, or even VA, medical records to begin with.  
Nevertheless, of the documents obtained on behalf of the 
veteran, none of them etiologically link the veteran's heart 
disability with his service.

Thus, the veteran's assertions are the only positive evidence 
in support of his claim.  That is, the claims folder is 
negative for any credible medical evidence, either from a 
private doctor or a VA physician, that diagnoses the veteran 
as suffering from a heart disability attributable to his two 
years of military service.  Undoubtedly, these statements 
made over the years by the veteran, and repeated by the 
veteran's accredited representative, were made in good faith; 
however, the veteran is not a doctor nor has he undergone 
medical training.  

The Board notes that the veteran is competent to report that 
on which he has personal knowledge, i.e., what comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is a lay person, and as a 
layperson, he does not have the expertise to opine regarding 
medical diagnosis or etiology.  He cannot state, with medical 
certainty, that he does have a heart disability that is the 
result of or was caused by his two years of service in the 
1950s.  In the absence of evidence demonstrating that the 
veteran has the requisite training to proffer medical 
opinions, the contentions made by him are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from arterial hypertension, medical 
evidence etiologically linking this disorder with the 
veteran's military service, to a condition that was diagnosed 
in service, to an injury that the veteran's suffered 
therefrom while in service, or to a service-connected 
disability has not been presented.  Moreover, there is no 
evidence showing that the disability may have been aggravated 
by his military service or even began while the veteran was 
in service.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  The veteran's claim is thus denied.  

New and Material Evidence

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2004).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Since 
the veteran's request to reopen his claim of entitlement to 
service connection for all three issues was filed before that 
date, the amended regulation does not apply in the instant 
case.  The Board has considered the provisions of the VCAA in 
its adjudication of the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a back disability, a psychiatric disorder, and 
headaches, and finds that no further assistance in developing 
the facts pertinent to these limited issues is required at 
this time.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  Under 38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Second, 
if VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The veteran was denied service connection for a psychiatric 
disorder by the Board in a decision dated September 27, 1968; 
service connection for a back disability was denied in a 
Board decision dated February 22, 1980; and, the RO denied 
service connection for headaches on October 31, 1994.  

With respect to the psychiatric disorder, the Board's 
decision was based upon the veteran's service medical 
records, statements provided by the veteran, a statement 
submitted by the veteran's spouse, and a medical report 
stating that the veteran was being treated for a severe 
anxiety state.  In that action, the Board noted that the 
veteran had not received medical treatment for a mental 
disorder.  It further recounted the veteran's post-service 
history.  While the decision acknowledged the veteran's 
assertions, the Board concluded that the mental disorder for 
which he had been treated since service did not manifest 
itself during said service.  As such, the Board surmised that 
the evidence simply did not support the veteran's claim 
because the medical evidence did not etiologically link any 
current psychiatric disability with the veteran's military 
service or any incident therein.

As reported, the Board denied entitlement to service 
connection for a back disability in February 1980.  The Board 
reviewed the veteran's service medical records, statements 
provided by the veteran, his spouse, and friends, and current 
medical records.  Following that review, the Board deduced 
that the evidence did indeed show that the veteran 
experienced an acute back strain while he was in service.  It 
acknowledged that the veteran had been then-recently treated 
for low back strain.  However, despite the assertions made by 
the veteran and associates, the Board found that the medical 
evidence simply did not link any current condition with the 
acute back disorder the veteran suffered therefrom twenty-
five years earlier.  

Finally, the RO denied the veteran's request for VA 
compensation benefits for headaches in October 1994.  This 
decision was based upon a review of the veteran's service 
medical records, statements provided by the veteran, and 
post-service medical treatment documents in the claims folder 
stemming from 1955 to 1994.  In denying the veteran's claim, 
the RO noted that while the veteran reported on his discharge 
physical that he had a history of headaches, the service 
medical record were negative for any treatment for, 
complaints of, or findings indicating a chronic headache 
disability.  Hence, the RO concluded that the evidence did 
not support the veteran's claim and it was denied.  

The veteran did not request reconsideration of the Board 
decisions of September 1968 and February 1980; he did not 
appeal the RO's decision.  Hence, all of these actions became 
final.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 
(1968); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2004).  38 U.S.C. § 4004(b) (1976); 38 
C.F.R. § 19.104 (1979); currently 38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. § 20.1100 (2004).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2004).  

In order to reopen the above claims, the veteran would have 
to submit new and material evidence.  Such evidence would 
have to tend to prove the merits of the claim as to each 
essential element that was a specified basis for the previous 
denial.  Thus, in this case, to be new and material the 
evidence would need to be probative of the question of 
whether the veteran's current psychiatric disability began 
during the veteran's service, that any current back 
disability was etiologically linked to the acute back injury 
the veteran suffered while in service, and that any current 
headache disability was medically related to his period of 
service.

When the Board denied service connection for a psychiatric 
disorder in September 1968, the decision was based on the 
reasons noted above.  Since then, the veteran has submitted 
numerous written statements.  Also included in the claims 
folder are VA and private medical records.  There is one 
private medical record from a J. A. Cortes, M.D., dated March 
2001, that notes that Dr. Cortes has treated the veteran for 
anxiety.  He has not provided testimony before an RO hearing 
officer or the Board.  Although the letter from Dr. Cortes 
reports current treatment of a psychiatric disorder, that 
same record, or any other medical record in the file, does 
not suggest that this disability began in or was the result 
of his military service.  The only evidence linking the 
veteran's current disability with his military service are 
the assertions made by the veteran himself.  Notwithstanding 
their recent submission, the veteran's statements are 
essentially cumulative and have been previously seen and 
reviewed by the VA.

Hence, based on the foregoing , the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the Board 
September 1968 decision remains final.  Accordingly, the 
benefits sought on appeal must be denied.

With respect to the Board's February 1980 decision, the 
decision was based upon the veteran's service medical 
records, current medical information, and written statements.  
Since 1980, the veteran has submitted more written assertions 
and VA and private medical records have been included in the 
claims folder.  Despite the assertions made by the veteran, 
the file is negative for a medical opinion that links his 
current back disability with the veteran's military service 
or any incident therein.  The only evidence linking the 
veteran's current disability with his military service are 
the assertions made by the veteran himself.  Nevertheless and 
notwithstanding their recent submission, the veteran's 
statements are essentially cumulative and have been 
previously seen and reviewed by the VA.

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
claim involving the back, the Board February 1980 decision 
remains final.  As such, the veteran's claim is denied.

Finally, the RO denied the veteran's claim involving 
headaches because the veteran's service medical records did 
not show treatment for or findings of headaches.  Since then, 
the veteran has proffered many written statements.  Included 
in the claims folder are private and VA medical records.  
Yet, none of the medical records included in the claims 
folder since October 1994 confirms the veteran's assertions 
that he suffered from headaches while he was in service.  
None of those medical records link any complaints he may now 
have of headaches with his military service nearly fifty 
years ago.  Thus, as in the case of the other two issues 
involving new and material evidence, the only evidence 
linking the veteran's current disability with his military 
service are the assertions made by the veteran himself.  
Notwithstanding their recent submission, the veteran's 
statements are essentially cumulative and have been 
previously seen and reviewed by the VA.

Hence, based on the foregoing , the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim, the RO's October 
1994 decision remains final, and the veteran's claim is 
denied.  

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2004) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2004) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2004) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issue currently 
before the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned as a result of the 
original grant of service connection, and the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).

The veteran was granted service connection for the residuals 
of a fracture of the distal phalanx of the left index finger 
in June 1959.  A noncompensable evaluation was assigned in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5225 (1959).  The veteran has now come 
before the VA claiming that the disability is under rated, 
and he asks that the VA grant him a compensable evaluation 
for this disability.  

As a result of the veteran's claim, the veteran underwent an 
examination of his hand in August 2001.  Before the actual 
examination, the veteran admitted that he had not received 
treatment for the hand during the previous year.  Although he 
said that he experienced some pain in the left hand, he also 
admitted that the pain was controlled through the use of 
medications and warm water baths of the hand.  When the 
finger and left hand were examined, the examiner found no 
anatomical defects of the index finger.  The veteran was able 
to touch the index finger to the thumb and to the other 
fingers of the left hand.  He was also capable of touching 
the tip of the index finger to the median transverse fold of 
the palm of the left hand.  A decrease in muscle strength was 
not found nor was any intrinsic muscle atrophy.  Range of 
motion readings of the left index finger were as follows:

MCP and PIP Joints 	Flexion at 100 degrees	Extension at 0 
degrees
DIP Joints			Flexion at 70 degrees	Extension at 0 
degrees

Pain was not observed by the examiner although the veteran, 
prior to the examination, told the examiner that he was 
experiencing mild pain in the finger.  The examiner did not 
find that the veteran was limited in his ability to function 
as a result of the finger disability.  Swelling of the joints 
of the left index finger was not noted nor was muscle spasm 
of the finger or the hand.  X-ray film studies noted 
degenerative joint disease of the left index finger.  

As stated above, the veteran's finger disability has been 
assigned a noncompensable evaluation in accordance with 38 
C.F.R. Part 4, Diagnostic Code 5225 (2004).  This code allows 
for a 10 percent disability rating when there is either 
favorable or unfavorable ankylosis.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 91 (27th Ed. 1988)."  Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995).  Extremely unfavorable ankylosis will, 
however, be rated as amputation under Diagnostic Codes 5152 
to 5156.

In classifying the severity of ankylosis and limitation of 
motion of a single digit, the determination will be made on 
the basis of whether motion is possible to within two inches 
of the median transverse fold of the palm.  If said motion is 
possible, then the rating will be for favorable ankylosis; 
otherwise, the rating will be for unfavorable ankylosis.  See 
38 C.F.R. § 4.71a, Multiple Fingers:  Favorable Ankylosis, 
Note 3 (2004).

Amputation of the index finger will be rated as follows:

With metacarpal resection (more than one-
half the bone lost)
	Major				30 percent
	Minor				20 percent

Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
	Major				20 percent
	Minor				20 percent

Through middle phalanx or at distal joint
	Major				10 percent
	Minor				10 percent

38 C.F.R. Part 4, Diagnostic Code 5153 (2004).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the VA 
Schedule for Rating Disabilities (Rating Schedule), the 
diagnosed condition will be evaluated by analogy to a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2004).  

Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 
Diagnostic Code 5010 (2004).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003 (2004).

Effective August 26, 2002, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating ankylosis and limitation of motion of 
the fingers and thumb.  67 Fed. Reg. 48,784 (July 26, 2002).  
Because the veteran's claim for an increased evaluation was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  
VAOPGCPREC 3-2000.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.   

The Board notes that although the veteran has not been 
provided with notice of the revised regulations for rating 
the fingers and thumb, there is no prejudice.  Under both the 
old and new criteria, the decisive criteria for a compensable 
rating is the presence, to varying degrees, of ankylosis.  
Only minor changes were effected with the adoption of the new 
regulations.  A review of clinical findings indicates that 
the veteran could perform range of motion testing of the 
disabled joint.  In fact, the examination records demonstrate 
that the service connected disability is essentially 
asymptomatic.  Such clearly establishes that ankylosis is not 
present, the criteria set forth in Diagnostic Code 5225 
pertaining to ankylosis, under the old or the new criteria 
cannot serve as the basis for an increased rating.  Thus, the 
Board finds that it may proceed with a decision on the merits 
of the veteran's claim without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2004).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (2004).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2004).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206- 
07 (1995).

The veteran is right-hand dominant meaning that his left hand 
is his minor appendage.  In this instance, the veteran has 
not been diagnosed as suffering from either favorable or 
unfavorable ankylosis of the left index finger.  Moreover, 
while there is x-ray film evidence of degenerative arthritis, 
the veteran's limitation of motion of the finger has not be 
judged by a doctor to be limited nor does it produce 
medically observable pain.  The medical findings fail to show 
that he is unable to fully extend the finger or have full 
flexion thereof.  There is no indication from the record that 
the veteran has lost use of the finger that would suggest 
that it has, in a sense, been amputated.  Outpatient 
treatment records are silent as to any relevant findings.

Under the criteria of 38 C.F.R. Part 4, Diagnostic Code 5225, 
effective before and after January 2, 2003, the veteran does 
not have either favorable or unfavorable ankylosis of the 
left index finger to support the assignment of a compensable 
evaluation.  Moreover, the evidence in this case does not 
show that the veteran has impairment of the left finger due 
to pain, fatigability, weakness or incoordination that 
produces functional impairment to support the assignment of a 
compensable rating for the arthritis of the right hand with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2004); Deluca v. Brown, 8 Vet. App. 202 (1995).

Therefore, it is the conclusion of the Board that the 
evidence does not support a compensable evaluation for a left 
index finger disability and the veteran's claim is denied.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left index finger disability as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2004) 
are not met.



ORDER

Service connection for arterial hypertension, is denied.

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for a back 
disability has not been received, and the appeal is denied.

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for a psychiatric 
disorder, to include an anxiety state, has not been received, 
and the appeal is denied.

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for headaches has 
not been received, and the appeal is denied.

A compensable evaluation for the residuals of a simple 
fracture of the distal phalanx of the left index finger is 
denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


